Case 20-21595-GLT         Doc 550Filed 07/27/21 Entered 07/27/21 16:21:50 Desc Main
                                Document      Page 1 of 4
                                                                        FILED
                                                                        7/27/21 3:29 pm
                                                                        CLERK
                      IN THE UNITED STATES BANKRUPTCY COURT             U.S. BANKRUPTCY
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA COURT - :'3$

 In re:                                                :   Case No. 20-21595-GLT
                                                       :   Chapter 11
 MAJESTIC HILLS, LLC                                  :
                                                       :
                Debtor.                                :   Related to Dkt. Nos. 544, 546, and 548
                                                       :

                          ORDER (I) APPROVING DISCLOSURE
                       STATEMENT; (II) SETTING DEADLINES; AND
                (III) SCHEDULING HEARING ON PLAN CONFIRMATION

                AND NOW, upon consideration of the Second Amended Disclosure Statement to

 Accompany Third Amended Chapter 11 Plan [Dkt. No. 548] (the “Disclosure Statement”) relating

 to the Third Amended Chapter 11 Plan Dated July 26, 2021 [Dkt. No. 544] (the “Plan”); and any

 objections to the Disclosure Statement having been resolved; and it appearing that the Court has

 jurisdiction over this matter; and due notice of the filing of the Disclosure Statement, the objection

 deadline, and the hearing thereon having been given; and just cause existing for the relief granted

 herein;

                THE COURT HEREBY FINDS:

                A.      In accordance with section 1125 of title 11 of the United States Code and

 Federal Bankruptcy Rule 3017(b), the Disclosure Statement is deemed to contain adequate

 information for all creditors and interest holders.

                NOW THEREFORE, it is hereby ORDERED, ADJUDGED, and DECREED

 that:

                1.      A hearing to consider the Motion(s) to Approve Settlement(s) [Dkt. Nos. 10

 and 12] (the “Motions”) shall be held on September 27, 2021 at 10 a.m. (and will continue through

 September 28, 2021, to the extent necessary) in Courtroom A, United States Bankruptcy Court for
Case 20-21595-GLT         Doc 550     Filed 07/27/21 Entered 07/27/21 16:21:50              Desc Main
                                     Document      Page 2 of 4



 the Western District of Pennsylvania, 54th Floor U.S. Steel Tower, 600 Grant Street, Pittsburgh,

 Pennsylvania 15219.

                2.      The Official Committee of Unsecured Creditors shall file any response to

 the Motions no later than September 1, 2021. To the extent any party seeks to file an amended

 response, it shall be filed by September 1, 2021.

                3.       The Debtor, Westfield Insurance Company, Mutual Benefit Insurance

 Company, or any other party to the proposed settlement agreements, shall file any reply no later

 than September 22, 2021.

                4.      The Disclosure Statement is APPROVED for solicitation by the Debtor as

 provided herein.

                5.      A hearing to consider confirmation of the Plan and any objections thereto

 shall be held on September 27, 2021 at 10 a.m. (and will continue through September 28, 2021,

 to the extent necessary) in Courtroom A, United States Bankruptcy Court for the Western District

 of Pennsylvania, 54th Floor U.S. Steel Tower, 600 Grant Street, Pittsburgh, Pennsylvania 15219.

                6.      Objections to confirmation of the Plan, if any, must be in writing, must state

 the name of the objecting party, its interest in the chapter 11 case, the nature of the objection, and

 the basis for the objection, and must be filed with the Court and served in a manner so as to be

 received by the Debtor, counsel to the Debtor, and the United States Trustee by no later than

 September 1, 2021 at the following addresses:

        Majestic Hills, LLC                Donald Calaiaro                 Larry E. Wahlquist
       3625 Washington Pike                Calaiaro Valencik             Office of the U.S. Trustee
       Bridgeville, PA 15017          938 Penn Avenue, Suite 501         Liberty Center, Suite 970
                                      Pittsburgh, PA 15222-3708            1001 Liberty Avenue
                                                                          Pittsburgh, PA 15222

              Debtor                     Counsel to the Debtor             United States Trustee




                                                   2
Case 20-21595-GLT         Doc 550      Filed 07/27/21 Entered 07/27/21 16:21:50               Desc Main
                                      Document      Page 3 of 4



                 7.      The balloting deadline for voting on the Plan is September 1, 2021. All

 parties who are entitled to vote on the Plan must submit written ballots (either accepting or

 rejecting the Plan) to Debtor’s counsel at the address listed in paragraph 6 of this Order so that the

 ballot is received no later than September 1, 2021.

                 8.      The Debtor shall file a Ballot Summary no later than September 7, 2021.

                 9.      On or before August 2, 2021, the Debtor shall send a Solicitation Package

 (defined herein) to each creditor or party-in-interest who is entitled to vote on the Plan. The

 Solicitation Package shall include: (i) a copy of this Order; (ii) the Disclosure Statement; (iii) the

 Plan Summary; (iv) the Plan; and (v) a ballot conforming with Official Form 14. The Solicitation

 Package shall also be served upon the United States Trustee (without a ballot). A certificate of

 service indicating compliance with this paragraph shall be filed with the Court within three

 business days of service.

                 10.     On or before August 2, 2021, the Debtor shall send a Confirmation Hearing

 Package (defined herein) to all creditors and parties-in-interest pursuant to Federal Bankruptcy

 Rule 2002 to the extent such parties are not recipients of the Solicitation Package. Recipients

 of the Confirmation Hearing Package shall include each of the following: (i) each person or entity

 that filed a proof of claim; (ii) each person or entity listed on the schedules (including any party to

 an executory contract); (iii) any party that filed a request for notice under Federal Bankruptcy Rule

 2002; (iv) any known holders of claims or equity interests in the Debtor; and (v) any other party

 contained on the creditors’ matrix maintained by the Court. The Confirmation Hearing Package

 shall include: (i) this Order; (ii) the Plan Summary; and (iii) a notice containing: (a) a statement

 that the person or entity is not eligible to cast a vote on the Plan; and (b) instructions for requesting




                                                    3
Case 20-21595-GLT           Doc 550     Filed 07/27/21 Entered 07/27/21 16:21:50             Desc Main
                                       Document      Page 4 of 4



 a copy of the Plan at no cost to the requesting party. A certificate of service indicating compliance

 with this paragraph shall be filed with the Court within three business days.

                  11.      Pursuant to W.PA.LBR 3018-1(f), the ballot shall include a separate section

 for creditors to accept or reject any third-party release contained in the plan (if applicable).



 Dated: July 27, 2021
                                                     GREGORY
                                                           RY L. TADDONIO
                                                                 TAD
                                                                  AD
                                                                  ADDONIO
                                                     UNITED STATES BANKRUPTCY JUDGE
 Case Administrator to Serve:
 Debtor
 Debtor’s Counsel
 Office of the U.S. Trustee




                                                    4
